DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 20-29 are pending in this application.  Claims 1-19 have been cancelled.  Claims 20-29 are rejected in this Office action.

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al (US 2016/0309732) in view of Borders et al (US 2006/0153965) .
As to claims 20-29, Gugger et al teach a liquefied chickpea protein product is produced by hydrating chickpeas (i.e. legumes), to produce a chickpea protein product used in a wide variety of products (see entire document, especially paragraphs [0022],[0025],  [0069],  [0068] and Examples).  Liquefied chickpea material may be blended with a lipid-containing ingredient (e.g., fat, oil) to produce an emulsion product.  An oil/water emulsion product may be characterized by having oil droplets dispersed evenly throughout an aqueous phase.  A mayonnaise can be formed comprising 60 wt% to 80 wt% of oil, based on a total weight of the mayonnaise emulsified food product (see para (0070)). The liquefied legume material can be blended with fat/oil in an amount effective to provide from 25 wt percent to 85 wt percent fat/oil in the resulting product (see para [0073]).  The legumes may also contain comparatively high levels of protein, such as greater than 20 weight percent protein (paragraph [0022]).   A single type of legume (e.g. chickpeas) can be used to produce the liquified product, wherein up to 100% may be used (paragraph [0025]). The chickpea protein product is an emulsifier and does not require a separate emulsification agent (paragraph [0069]). Optional components include vinegar, salt, lemon concentrate, and  sugar (paragraph  [0070]).)   
The claims differ as to the recitation of the product being in powder form.
Borders et al teach a legume product in a conventional powder form (see entire document , especially claims 1, 2, 7).
It would have been obvious to one of ordinary skill in the art, to produce a powder as taught by Borders et al in that of Gugger et al because the use of a powder rather than a liquid is conventional in the art.  It is well recognized that the storage/transport of a product in powder form is expected, conventional, and obvious.  A multitude of liquid products are available in the powder form.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  
It is further noted that the manipulation of art recognized components to obtain a desired final product is obvious and expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
July 29, 2022